Case: 10-50891     Document: 00511561488         Page: 1     Date Filed: 08/04/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           August 4, 2011

                                       No. 10-50891                        Lyle W. Cayce
                                                                                Clerk

IGNACIO LOPEZ; MARIA LOPEZ; XOCHILT HIDALGO,


                                                  Plaintiffs - Appellants
v.

CITY OF SAN ANTONIO,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:08-CV-89


Before WIENER, CLEMENT and ELROD, Circuit Judges.
PER CURIAM:*
        Appellants Ignacio and Maria Lopez and Xochilt Hidalgo are vendors (the
“Vendors”) who previously sold novelty items from stationary positions along
San Antonio’s Riverwalk. In November 2006, the City of San Antonio (“the City”)
passed two ordinances, 2006-11-01-1256 and 2006-11-02-1257, that generally
banned vending and the transport of uncovered goods on public property on the
Riverwalk and in the downtown business district except as provided by


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50891      Document: 00511561488     Page: 2   Date Filed: 08/04/2011




                                   No. 10-50891

specifically delineated exceptions within the ordinance.1 The City passed the
ordinances in response to increasing concerns related to congestion, safety, and
aesthetics in these areas. The Vendors brought this action and raised a number
of constitutional challenges to the ordinances. The district court granted
summary judgment in favor of the City.
      In John v. City of San Antonio, a recent case brought by a different set of
vendors, we rejected many of the same constitutional challenges to these same
two ordinances. 336 F. App’x 411 (5th Cir. 2009). We held, inter alia, that “[w]e
have no trouble concluding that safety on pedestrian walkways is a legitimate
government purpose. Because the ordinances are rationally related to safety,
they do not unconstitutionally impinge upon the Appellants' right to earn a
living.” Id. at 413.
      After considering the report and recommendation of a magistrate judge
and the Vendors’ objections to that report, the district court, relying in part on
John, granted summary judgment in favor of the City. Although John is
unpublished and is not binding authority upon this panel, we agree fully with
its reasoning. We have reviewed the briefs, pertinent portions of the record, and
the applicable law. Because there is no error, the summary judgment is
AFFIRMED, essentially for the reasons given by the district court.




      1
        Ordinance 2006-11-01-1256 specifically targets the Riverwalk, while ordinance
2006-11-02-1257 targets the downtown business district.

                                         2